DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 8,660,057, US Patent Number 9,264,125, US Patent Number 9,979,532 and US Patent Number 10,771,228 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The preliminary amendment to the specification and the claims, filed on 08/28/2020, is received prior to the examination of the instant application and has not introduced any new matter, thus, has been entered and is examined on the merits. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Hopeton Walker on 10/21/2021.

The application has been amended as follows: 
Please amend paragraph [0001] of the Specification as follows:
[0001] This Patent Application is a Continuation Application of U.S. Patent10,771,228, filed on February 27, 2019, which is a Continuation Application of U.S. Patent Application Serial No. 15/943,563, filed on April 2, 2018, which is a Continuation Application of U.S. Patent No. 9,979,532, filed on February 7, 2016, which is a Continuation Application of U.S. Patent No. 9,264,125, filed on February 21, 2014, which is a Continuation Application of U.S. Patent No. 8,660,057, filed on August 26, 2011. The present Application claims the benefit of U.S. Provisional Patent Application 61/377,407, entitled, “Method and System for Distributed Communication System,” filed Aug. 26, 2010. The above-referenced applications are hereby incorporated herein by reference in its entirety.

Allowable Subject Matter
Claims 28-47 are allowed.
The following is an examiner’s statement of reasons for allowance:.
Claims 28-47 are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underline limitation: 
In claims 28 and 39, "...wherein the slave component is configured to: transmit first signals to the external device by a beam-forming operation on the first carrier frequency via the first antenna and receive the first signals from the external device by the beam-forming operation on the same first carrier frequency via the first antenna, and 
transmit second signals to the master component by the beam- forming operation on the second carrier frequency via the second antenna and receive the second signals from the master component by the beam- forming operation on the same first carrier frequency via the second antenna" in combination with other limitation recited in the claim. 

Noted that the first closest prior art US 2008/0159243 A1 to Rofougaran teaches a communication device, comprising:
a master component (FIGs. 2, 14-15, 20, 25, a first radio device 60/master; see paragraphs [43-47]) comprising:
a modem module (FIGs. 2, 14-15, 20, 25, RF receivers/transmitters 118, 120, 122, 106, 108, 110, etc.); and
an antenna communicatively coupled to the modem module (FIGs. 2, 14-15, 20, 25, antenna 81 coupled to the modem modules through T/R module; see paragraph [43]);
a slave component (FIGs. 2, 14-15, 20 25, a second radio device 60/slave; see paragraphs [43-47]) comprising:
a first antenna for wireless communication with an external device (FIGs. 2, 14-17, 25, antennas 83-85) by a first carrier frequency (using frequency f12; see paragraphs [43-47]);
a second antenna for wireless communication with the antenna of the master component (FIGs. 2, 14-17, 25, antenna 81 for communicating to first radio device 60/master; see paragraphs [43-47]) by a second carrier frequency (using a carrier frequency higher than f12; see paragraphs [43-47, 95-97]); and
wherein the slave component is configured to:
(for communicate with an external device using frequency f12 via the antenna 83, FIGs. 2, 14-17, 25, antennas 83-85 and paragraphs [43-47]), and 
transmit second signals to the master component on the second carrier frequency via the second antenna and receive the second signals from the master component on the same first carrier frequency via the second antenna (for communicate with the carrier frequency higher than f12 via the antenna 81, FIGs. 2, 14-17, 25, see paragraphs [43-47, 95-97]),
wherein the modem module receives digitally modulated signals and generates analog signals in the second carrier frequency for transmission by the antenna of the master component (FIGs. 2, 15, modem/transceiver includes a data modulation stage for generating digitally modulated signal and a digital to analog conversion for converting digitally modulated signal to analog signal in carrier frequency f6 to communication; see paragraphs [6-9, 43, 95-97]).
Thus, Rofougaran teaches the conventional technique of communicating between the master component and the slave component via antennas and via different frequencies, but however, has not taught the beam-forming operations for transmitting and receiving signals. Therefore, Rofougaran has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

US 2013/0010709 A1 to Earnshaw et al. (hereafter refers as Earnshaw) teaches a first carrier frequency and a second carrier frequency are close to each other and the first carrier frequency and the second carrier frequency are in a same frequency band (communicate using multiple component carriers that are close to each other, Fig. 2 and paragraph [55], wherein the component carriers are located in a same frequency band, paragraph [55]).
However, Earnshaw has not taught the beam-forming operations for transmitting and receiving signals. Therefore, Earnshaw has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

Noted that the third closest prior art US 2011/0261774 A1 to Lunttila et al. (hereafter refers as Lunttila) teaches transmitting first signals to a device by a beam-forming operation on the first carrier frequency via the antenna and receive the first signals from the device by the beam-forming operation on the same first carrier frequency via the antenna (transmitting the signals to another device by using a beam-forming operation on a sub-carrier via antennas and receiving the signal from another device by using a beam-forming operation the same sub-carrier via antennas, paragraphs [44-47]).
However, Lunttila has not taught transmitting signals to external device by the beam-forming and transmitting signals to the master component by beam-forming operation. Therefore, Lunttila has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.

Rofougaran, Earnshaw and Lunttila, when taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the underlined limitations when such limitations are incorporate with other limitations of the base claims as set forth above. Therefore, the base claims 28 and 39 are allowed over the prior arts. The dependent claims 29-38 and 40-47, which depended upon claims 28 and 39, respectively, are also allowable over the prior arts for the reason of their dependency upon the allowable claims 28 and 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0261770 A1 to Yu et al. teaches the UE receives signals by beamforming operation (paragraph [48]).
US 2009/0060081 A1 to Zhang et al. teaches communicate over multiple sub-carriers within an OFDM band (paragraphs [6, 14, 75, 258]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        October 22, 2021